August 1, 1921. The opinion of the Court was delivered by
The plaintiff's testimony tends to show: The plaintiff was employed as a card grinder in the defendant mill. While he was employed as an expert card grinder, he was new in the mill, and was directed by another card grinder, Atkins, for assignment to work. Atkins gave the plaintiff a screen, and told him to set it into the machine. The setting in of the screen ordinarily took about an hour. The screen was very near a very heavy cylinder, covered with teeth to catch the cotton. If the cylinder was still, the work was safe, but if the machinery should be set in motion, it became exceedingly dangerous. When the plaintiff had been working about 15 or 20 minutes, the other card grinder started the cylinder in motion. It caught the plaintiff's hand, and produced the injury complained of. The trial Judge directed a verdict for the defendant. From the judgment entered on a directed verdict this appeal is taken.
There are several exceptions, but one question only need be considered. It is the duty of the master to provide the servant a reasonably safe place to work. There is testimony tending to show that the place at which the plaintiff was put to work was safe enough when he started to work, but rendered very dangerous by one in charge for the master, and this change was made without notice to the plaintiff and caused the injury.Hunter v. Alderman, 89 S.C. 71 S.E., 1084. *Page 124 
"The following rule, stated in Brabham v. Tel. Co., 71 S.C. 53;50 S.E., 716, has been followed in many cases: `In determining who are fellow servants, the test or rule in this State is not whether the servants are of different grade, rank, or authority, one of them having power to control and direct the services of another, but the test is in the character of the act being performed by the offending servant, whether it was the performance of some duty which the master owed to the injured servant, the performance of which duty the master intrusted to the offending servant.'"
It is true that Atkins said he asked the plaintiff to listen for defects, and the plaintiff, instead of doing so, put his hand in the dangerous place. The jury should have been allowed to settle that matter. The exception that raises this question is sustained.
The other questions refer to errors peculiar to the first trial, and need not be considered.
The judgment is reversed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.